DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 7/7/2022 is acknowledged. Further, Applicant indicates that claim 1 has been amended to eliminate alleged burden from examining both Group I and II claims; and the Applicant requests for examining of at least claims 1-19. The Applicant’s request has been fully considered; however, the method claims comprising of method steps, e.g. receiving; determining; refraining, transmitting, which the apparatus claims are not necessitated and distinct. 
Currently, claims 1-9 are pending and examined. 
Claims 10-20 are non-elected claims and being withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022; 7/22/2021 and 1/31/2020 are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” or “The present disclosure relates to” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Applicant is advised to take out “The present disclosure relates to”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 9; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Claims 2-9 depending upon the rejected claim 1 are also rejected. Claims 6-9 having the same issues as mentioned are also rejected.
Re claim 1, line 10; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claim 9 having the same issues as mentioned is also rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-3, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2013/0097940 to Brown et al. (‘Brown’).
Re claim 1: Brown discloses a method performed by a door assist system of a vehicle for handling of remotely triggered operation of a power door of the vehicle, the method comprising: receiving (from 1307 and 1368), by a closing request receiving unit, from an off-board system a door closure signal requesting the door assist system to activate closing of a power door of the vehicle (Fig. 13C); determining, by an obstacle determining unit (at 1365), with input from one or more surroundings detecting sensors adapted to capture a surrounding proximate the vehicle, that an obstacle is in vicinity of the vehicle; and refraining, by a closing refraining unit (at 1391), from activating closing of the power door when the obstacle is determined to interfere and/or potentially interfere with a projected closing path of the power door. 
Re claim 2: further comprising: determining with input from one or more door position sensors that a power door of the vehicle is in an open position (at 1335, Fig. 13B). 
Re claim 3: further comprising: transmitting to the off-board system a door status signal indicative of the open position of the power door (at 1359). 
Re claim 6: further comprising: determining that the obstacle is moving (at 1385 and 1389, Fig. 13C); and determining a predicted movement of the obstacle (at 1389); wherein the refraining from activating closing of the power (at 1390) door then comprises refraining from activating closing of the power door when the predicted movement of the obstacle is determined to potentially interfere with a projected closing path of the power door (1391).
Re claim 7: wherein the refraining from activating closing of the power door (at 1391) comprises refraining from activating closing of the power door when the predicted movement of the obstacle is determined to potentially interfere with a projected closing path of the power door (at 1389) during a predeterminable time interval. 
Re claim 8: wherein the refraining from activating closing of the power door (1391) comprises refraining from closing of the power door when the obstacle is determined to interfere and/or potentially interfere with a projected closing path of the power door (at 1389), and otherwise activating closing of the power door 91389). 
Re claim 9: wherein the refraining from activating closing of the power door (1391) comprises refraining from closing of the power door when the obstacle is determined to interfere and/or potentially interfere with a projected closing path of the power door (at 1389), until it is determined that the obstacle no longer interferes and/or potentially interferes with the projected closing path of the power door (at 1395). 
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses method steps, including a step of determining with input from one or more occupant presence sensors that no occupants are on-board the vehicle (claim 4). Claim 5 depending upon the objected claim 4 is also objected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale